Order entered August 14, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01259-CR

                        CHRISTOPHER ALAN LUPER, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 59th Judicial District Court
                                 Grayson County, Texas
                             Trial Court Cause No. 062211

                                          ORDER
       Before the Court is appellant’s second motion to continue oral argument. We DENY the

motion without prejudice to counsel waiving oral argument.


                                                    /s/      CAROLYN WRIGHT
                                                             CHIEF JUSTICE